Hart, J., (dissenting). On former appeal I dissented on the ground that it was not within the power of the Legislature to set aside the judgment of the county court that the lands were not benefited, and to authorize the collection of assessments which a court of competent jurisdiction had declared to be illegal and void, and from which judgment no appeal had been taken. The constitutional principle involved is that rights of property once vested, or liability or want of liability once established, by judicial decision, final between the parties, shall not afterwards be disturbed, or the controversy opened by mere legislative enactment. Searcy v. Turnpike Co., 79 Ind. 274; Lancaster v. Barr, 25 Wis. 560; Taylor v. Place, 4 R. I. 324, and Richards v. Rote, 68 Pa. St. 248. In Denny v. Matton, 2 Allen (Mass.) 361, after saying that the right to try anew facts which have been determined by a judgment or decree, is a judicial and not a 'legislative function, Bigelow, C. J., said: “A fortiori, an act of the Legislature cannot set aside or annul judgments or degrees. This is the highest exercise of judicial authority. Lord Coke calls judgment and execution the ‘fruit of the law.’ To vest in the Legislature the power to take them away, or to impair their effect on the rights of the parties, would be to deprive the judiciary of its most essential prerogative. It could then no longer finally adjudicate and determine the rights of litigants. The will of the Legislature would be submitted in the place of fixed rules and established principles, by which alone judicial tribunals can be governed. The power to correct errors and to revise and reverse judgments, which in the strictest sense of the word has always been essentially judicial, would be transferred to the Legislative branch of the government, even to the extent of controlling the final decrees of the tribunal of last resort. It is obvious that such an exercise of authority would lead to the entire destruction of the order and harmony of our system of government, and to a manifest infraction of one of its fundamental principles.” These and many other authorities, in my judgment, sustain the dissenting views expressed by Judge Wood and myself on the former appeal. I call particular attention to the principle on this appeal, not for the purpose of emphasizing my dissent so much as for illustrative purposes. For instance, on the former appeal the court held that the legislative act which had the effect to restore the assessment on the land in question made by the board of assessors was a valid enactment, notwithstanding the final judgment of the county court holding it invalid. Now it may be that the Legislature of 1921 took the same view of the facts as the county court had previously done, and thought that the lands in question would not be benefited by the improvement, and on that account passed act 591 excluding them from the district. Or the Legislature of 1921 may have adopted the view of the law expressed by the dissenting judges and have passed act 591 to cure the illegality of the legislative act of 1919. In any event, if the Legislature of 1919 had the power to put the lands back in the district and reassess them after the judgment of the county court taking them out, certainly the Legislature of 1921 could take them out again, if no vested rights had accrued in the meantime. So far as the record before us is concerned, the lands in question are not in the district, and, if they are not, the landowners should not be put to the expense of resisting an illegal assessment for errors and irregularities, and then wait until a lien for the assessments was attempted to be asserted against their lands before they could raise the question that their lands had been taken out of the district by an act of the Legislature. If their lands are not in the district, the board of assessors had no right to assess them.